Title: To John Adams from Richard Sharp, 19 December 1810
From: Sharp, Richard
To: Adams, John



Dear Sir
17 Mark Lane London 19 Decr 1810

I have to acknowledge your favour of the 13 July, which Mr Harris did not deliver till last week—
Nothing could afford me more pleasure, or flatter me more, than so obliging an instance of recollection from a gentleman for whom I entertain so high a respect & so much regard—
To Mr Harris and his companion Mr Bruce I shall be happy in shewing my best attention—Before the delivery of your letter I dined with Mr Harris at Mr Pinkney the american minister’s house, and I found him a very sensible & agreeable man.
Mr Russell Sturgis has had the goodness to send me ten numbers of your valuable communications to the Boston Patriot, which I have read with great attention, not only in consequence of the great reputation and high authority of the writer, but because I have ever taken a great interest in the prosperity of america—I sincerely regret that you had not a longer opportunity of promoting that prosperity, in the elevated situation to which you were chosen to fill, so much to her advantage & to your own honour—
In truth, I have taken so much interest in the american history, as to have entertained a serious design (not yet abandond entirely) of writing a short history of the glorious struggle from 1775 to 1783—The establishment of american independence I consider as incomparably the first in rank of all the events in modern history—In Parliament my aim has been & will be to preserve peace and or rather perfect friendship with the United States—Your past situation as the Chief magistrate of america, and your present natural authority prevent my saying more—My own character too as a member of the house of Commons leads me to speak on such a subject with delicacy—
I have the honour to remain with great regard & respect Dear Sir / Yr. Obliged friend & Serv

Rd Sharp